         CASE 0:18-cv-02952-JNE-KMM Document 50 Filed 07/01/20 Page 1 of 14




                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF MINNESOTA

    Elizabeth Placzek

                  Plaintiff,

    v.                                               Case No. 18-cv-2952 (JNE/KMM)
                                                     ORDER
    Mayo Clinic, and Mayo Clinic Health
    System–Southeast Minnesota Region

                   Defendants.


          Plaintiff was a doctor at Mayo Clinic Health System–Southeast Minnesota Region

(“MCHS–SE”) between July 2013 and December 2017, with a clinical appointment at

Mayo Clinic (“MC”) between July 2013 and December 2016. She alleges that MCHS–SE

and MC breached her employment contract; violated the Minnesota Payment of Wages Act

(“MPWA”) and the Minnesota Whistleblower Act (“MWA”); and seeks a declaratory

judgment stating that she is not indebted to Defendants under the Educational Loan

Reimbursement Program because Defendants breached her employment contract. 1

Defendants move for summary judgment on Plaintiff’s claims and, as discussed below, the

Court grants this motion.




1
 Plaintiff sued both Defendants on all four counts in her amended complaint. At the motion
hearing, Plaintiff stated that she was suing MC under the MWA and suing MCHS-SE under
the MPWA, for breach of contract, and for a declaratory judgment. As such, the Court does
not address the MWA claim against MCHS-SE or the other counts listed against MC.

                                             1
     CASE 0:18-cv-02952-JNE-KMM Document 50 Filed 07/01/20 Page 2 of 14




                                        BACKGROUND

    A. Plaintiff’s Employment Agreement and Salary

       Plaintiff was a pediatric emergency room physician who began working for MCHS-

SE in July 2013. 2 Placzek Dep., Ex. 6. MCHS-SE is a wholly owned subsidiary of MC but

MCHS-SE has its own board of directors and MC does not control MCHS-SE’s day-to-

day operations. Madsen Dep. at 10–11; Gulden Decl. ¶ 3. Plaintiff signed an Employment

Agreement (the “Agreement”) with MCHS-SE, which outlined that she was a full-time

equivalent (“FTE”) 3 physician who would spend 80% (.8) of her time at MCHS–SE and

20% (.2) of her time at MC under a clinical appointment. Placzek Dep., Ex. 6. Only Plaintiff

and MCHS-SE are signatories to the Agreement and Plaintiff was “under the direction and

supervision” of MCHS–SE. Id. Plaintiff had no separate written agreement with MC.

       Plaintiff was initially paid an hourly rate instead of an annual salary, with her

vacation pay built into her hourly rate. Placzek Dep. at 63–65; Gulden Decl. ¶¶ 10–11.

Beginning on January 1, 2016, MCHS-SE changed to an annual salary model, under which

physicians needed to work a set number of hours to earn their full salary. Placzek Dep. at

63–65; Gulden Decl. ¶¶ 10–11. Like the hourly model, physicians’ vacation pay was built

into their annual salary and they were expected to take vacation outside their assigned

hours. Gulden Dep. at 36; Gulden Decl. ¶¶ 10–12. Before transitioning to the new



2
  Plaintiff began her employment with Mayo Clinic Health System-Albert Lea and Austin,
which then merged into MCHS-SE. Gulden Decl. ¶ 2. Because this distinction is irrelevant,
the Court refers to both entities as MCHS-SE.
3
  1.0 FTE refers to 100% full time equivalent, .9 FTE refers to 90% full time equivalent,
and so forth.

                                             2
     CASE 0:18-cv-02952-JNE-KMM Document 50 Filed 07/01/20 Page 3 of 14




compensation model, MCHS-SE communicated the changes at a meeting in September

2015 and sent Plaintiff a memorandum regarding these changes. Gulden Dep. at 32. At all

times, Plaintiff was classified as a professionally exempt employee under the state and

federal fair labor standards. Gulden Decl. ¶ 9.

   A. Plaintiff’s Clinical Appointment

       MC and MCHS-SE created a Clinic Associate program that allowed an MCHS-SE

physician to obtain practicing privileges at MC. Gulden Decl. ¶¶ 4–7. Through this

program, Plaintiff had a clinical appointment at MC for .2 of her FTE between July 2013

and December 2016. See Placzek Dep., Exs. 6, 12.

       During Plaintiff’s clinical appointment with MC, there were various concerns about

her conduct and interactions with patients. In September 2016, she was verbally informed

that her appointment would be terminated on December 31, 2016. Placzek Dep. at 210–13.

She was sent a memorandum informing her of the same on October 11, 2016. Id. MCHS-

SE agreed to increase Plaintiff’s hours at MCHS-SE to compensate for the hours lost at

MC. Gulden Decl. ¶ 14.

   B. Changes in Plaintiff’s FTE

       Plaintiff was hired at 1.0 FTE but changed her FTE at various times during her

employment. In early 2015, at her request, Plaintiff’s FTE was lowered to .9 FTE, with .7

to MCHS-SE and .2 to her clinical appointment at MC. Placzek Dep. at 190–92. In May

2016, Plaintiff raised the issue of being assigned at .9 FTE while actually working at .913

FTE. Id. at 196–97; Gulden Decl. ¶ 15. In response, MCHS-SE allowed Plaintiff to

alternate between 24 and 25 shifts every other month so that her assigned and actual FTE


                                             3
     CASE 0:18-cv-02952-JNE-KMM Document 50 Filed 07/01/20 Page 4 of 14




was .9. Gulden Decl. ¶ 15. In September 2016, after being informed that her clinical

appointment at MC would be terminated, she initially chose to increase her FTE to 1.0 at

MCHS-SE. Id. ¶ 14. However, Plaintiff went on maternity leave in October 2016, and

chose to return at .8 FTE in January 2017. Id.

   C. Plaintiff’s Miscarriage

       In October 2015, Plaintiff suffered a miscarriage and took time off for a surgery and

follow-up doctor appointments. Placzek Dep. at 31, 120–125. Plaintiff spoke to a

supervising doctor about being absent for at least one shift but did not request short-term

disability (“STD”) benefits. Id. at 150–52. In 2017, Plaintiff requested STD benefits for

her 2015 miscarriage and MCHS-SE assessed how many days she was entitled to. Gulden

Dep. at 109–11, 122–24. MCHS-SE awarded her five days of STD, amounting to

$6,948.08, and based her STD pay at the .9 FTE that she worked in October 2015. Placzeck

Dep. at 121, 190–92; Placzek Dep., Ex. 3 at 9.

   D. Plaintiff’s Maternity Leave

       Beginning in October 2016, Plaintiff took twelve weeks of maternity leave. Id. at

32. Before beginning her maternity leave, MCHS-SE administration wrote her an email on

September 19 explaining that her upcoming maternity leave would be based on her then .9

FTE. Id. at 162–64. She received STD pay for the first six weeks at .9 FTE, amounting to

$12,822.19 per pay period. Id. at 74; Gulden Decl., Ex. C. The last six weeks were unpaid

vacation leave. Placzek Dep. at 32–33.




                                             4
     CASE 0:18-cv-02952-JNE-KMM Document 50 Filed 07/01/20 Page 5 of 14




   E. Resignation and Lawsuit

       After giving sixty days of notice, Plaintiff resigned from MCHS-SE in December

2017. Id. at 236–37.

       Plaintiff now brings claims against MC under the MWA, asserting that MC

terminated her in retaliation for reporting MC’s alleged violation of common law and

contractual obligations. Plaintiff raises claims against MCHS-SE for breach of contract and

under the MPWA. Plaintiff argues that she should have received more STD leave for her

2015 miscarriage, increased STD pay for her 2016–2017 maternity leave, and paid vacation

for her last six weeks of maternity leave. Plaintiff also requests a declaratory judgment

stating that she is not indebted to MCHS-SE under the Educational Loan Reimbursement

Program because MCHS-SE breached her contract.

                                   STANDARD OF REVIEW

       Summary judgment is proper “if the movant shows that there is no genuine dispute

as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R.

Civ. P. 56(a). A genuine dispute exists “if the evidence is such that a reasonable jury could

return a verdict for the nonmoving party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

248 (1986). To support an assertion that a fact cannot be or is genuinely disputed, a party

must cite “to particular parts of materials in the record,” show “that the materials cited do

not establish the absence or presence of a genuine dispute,” or show “that an adverse party

cannot produce admissible evidence to support the fact.” Fed. R. Civ. P. 56(c)(1)(A)–(B).

In determining whether summary judgment is appropriate, a court views the record and all

justifiable inferences in favor of the nonmoving party. Liberty Lobby, 477 U.S. at 255.


                                             5
       CASE 0:18-cv-02952-JNE-KMM Document 50 Filed 07/01/20 Page 6 of 14




                                        DISCUSSION

      A. MWA Claim Against MC

        Under the MWA, “[a]n employer shall not discharge, discipline, threaten, otherwise

discriminate against, or penalize an employee” because the employee “in good faith,

reports a violation, suspected violation, or planned violation of any federal or state law or

common law . . . .” Minn. Stat. § 181.932, subdiv. 1 (2019). Plaintiff claims MC was her

employer and terminated her in retaliation for reporting MC’s violation of common law

and contractual obligations. MC asserts Plaintiff cannot sue MC under the MWA because

MC was not her employer. In short, the parties dispute whether Plaintiff was an employee

or an independent contractor.

        To determine whether an employer-employee relationship exists, the Minnesota

Supreme Court examines: “(1) [t]he right to control the means and manner of performance;

(2) the mode of payment; (3) the furnishing of material or tools; (4) the control of the

premises where the work is done; and (5) the right of the employer to discharge [the

employee].” Guhlke v. Roberts Truck Lines, 128 N.W.2d 324, 326 (Minn. 1964); see also

Takuanyi v. Zepeda Gonzalez, No. A18-0362, 2019 WL 272882, at *3 (Minn. Ct. App.

2019). The most important of these factors is the right, “not just the exercise [of that right],”

of the employer to control the means and manner of performance. Hunter v. Crawford

Door Sales, 501 N.W.2d 623, 624 (Minn. 1993); see also Takuanyi, 2019 WL 272882, at

*3.

        No reasonable jury could find that MC was Plaintiff’s employer because the factors

weigh so lopsidedly against this conclusion. Generally, the third and fourth factors would


                                               6
     CASE 0:18-cv-02952-JNE-KMM Document 50 Filed 07/01/20 Page 7 of 14




weigh in Plaintiff’s favor; MC likely furnished any physician equipment or tools and

controlled the hospital premises when Plaintiff worked at MC. However, the Eighth Circuit

has found that the “location of the work, and source of equipment and staff are not

indicative of employee status because all hospital medical staff are skilled and must work

inside the hospital using its equipment.” Alexander v. Avera St. Luke's Hosp., 768 F.3d

756, 763 (8th Cir. 2014). The remaining—more important—factors weigh against Plaintiff.

She only received payment from MCHS-SE and her employment contract only gave

MCHS-SE the right of termination. Finally, the right to control the means and manner of

performance—the most important factor—was up to MCHS-SE. While Plaintiff worked a

portion of her time at MC through a clinical appointment, and MC performed certain

performance assessments, Plaintiff’s employment contract stated that MCHS-SE would

determine Plaintiff’s work duties and supervise her.

       Physician agrees to provide such duties at the times and locations determined
       by Employer . . . Physician shall devote all of Physician’s professional time,
       attention, knowledge, and skills solely to the business and affairs of
       Employer. Physician will work on a “full-time” basis, 80% in Austin
       [MCHS-SE] and 20% in Rochester St. Mary’s (RST) [MC], as determined
       by Employer . . . Physician’s duties shall be performed under the direction
       and supervision of Employer . . . .

Placzek Dep., Ex. 6. While Plaintiff argues that her clinical appointment gave MC the right

to control the means and manner of her performance, the Eighth Circuit has held that a

doctor who can lose staff privileges at a hospital—like Plaintiff did at MC—is an

independent contractor with respect to that hospital. See Alexander, 768 F.3d at 762

(“However, this court and several other circuits have held that a doctor who has lost staff

privileges at a hospital was an independent contractor, not a hospital employee.”).


                                             7
     CASE 0:18-cv-02952-JNE-KMM Document 50 Filed 07/01/20 Page 8 of 14




       Because only an employer can be sued under the MWA, and no reasonable jury

could find that MC was Plaintiff’s employer, the Court grants summary judgment in favor

of MC.

   B. Breach of Contract Claim Against MCHS–SE

       “The elements of a breach of contract claim are (1) formation of a contract, (2)

performance by plaintiff of any conditions precedent to h[er] right to demand performance

by the defendant, and (3) breach of the contract by defendant.” Lyon Fin. Servs., Inc. v.

Illinois Paper & Copier Co., 848 N.W.2d 539, 543 (Minn. 2014) (internal quotations and

citations omitted). The parties dispute the third element. Plaintiff alleges MCHS-SE

breached the Agreement by: (1) compensating her for five days instead of twelve days for

her miscarriage, (2) paying her six weeks of STD during her maternity leave at her assigned

FTE instead of her actual FTE, and (3) failing to compensate her for her last six weeks of

maternity leave.

          1. Miscarriage

       Plaintiff first claims MCHS-SE breached the Agreement by compensating her for

five days of STD instead of twelve days for her miscarriage and related appointments.

MCHS-SE argues that this portion of her claim is time-barred under Minnesota law.

       Minnesota Statutes Section 541.07(5) states that actions for the recovery of wages

shall be brought within two years unless the nonpayment is willful. Willful nonpayment

“means the intentional and deliberate breach of an obligation to pay agreed upon wages,”

and will extend the statute of limitations to three years. Levin v. C.O.M.B. Co., 441 N.W.2d




                                             8
     CASE 0:18-cv-02952-JNE-KMM Document 50 Filed 07/01/20 Page 9 of 14




801, 805 (Minn. 1989). MCHS-SE must have knowingly breached an existing obligation

to pay Plaintiff for the three-year statute of limitations to apply.

       Plaintiff’s miscarriage occurred in October 2015 and she testified that the leave she

sought “was clustered in less than [a] four-week period . . ., the first date of which [she]

was aware something was going on was maybe the last week in September.” Placzek Dep.

at 130. Assuming Plaintiff realized she was having miscarriage-related difficulties on

September 30—the last day of September—her STD period ended four weeks later, on

October 28. Thus, Plaintiff’s cause of action would have accrued when she should have

received compensation for her STD leave sometime in November or, at the latest,

December. See Park Nicollet Clinic v. Hamann, 808 N.W.2d 828, 835 (Minn. 2011)

(stating that if “an employer has a continuing contractual or statutory obligation to pay

wages,” “a new cause of action [arises] each time there is an improper payment”); Guercio

v. Prod. Automation Corp., 664 N.W.2d 379, 387 (Minn. Ct. App. 2003) (“[U]nder

Minnesota law, a contractual cause of action for lost wages arises each time a payment is

due, but is not paid.”). By this count, Plaintiff should have filed suit by December 2017 at

the latest. But, even assuming timelines generous to Plaintiff, over two years passed

between when she should have received compensation and her filing of this lawsuit in

October 2018.

       Plaintiff’s claims do not fall under the three-year statute of limitations because the

record does not support that MCHS-SE was willful in its nonpayment. MCHS-SE

administration reviewed Plaintiff’s claim before determining that five days of STD was




                                               9
    CASE 0:18-cv-02952-JNE-KMM Document 50 Filed 07/01/20 Page 10 of 14




appropriate and Plaintiff has not cited to any facts suggesting that more was appropriate. 4

No reasonable jury would find that MCHS-SE intentionally disregarded an obligation to

compensate Plaintiff for the increased STD pay that she seeks.

          The Court grants summary judgment in favor of MCHS-SE on this portion of the

claim because it is time-barred.

             2. First Six Weeks of Maternity Leave

          Plaintiff next claims that MCHS-SE failed to pay her at her actual FTE during her

first six weeks of maternity leave. Plaintiff claims she worked at .913 FTE despite being

assigned a .9 FTE. MCHS-SE argues that Plaintiff’s claim is time-barred and that

alternatively, Plaintiff had no contractual right to be paid at her actual FTE instead of her

assigned FTE. Assuming this portion of Plaintiff’s claim was timely raised, it fails on the

merits.

          Minnesota does not require employers to provide paid maternity leave or short term

disability benefits. See Lee v. Fresenius Med. Care, Inc., 741 N.W.2d 117, 126 (Minn.

2007) (“No statute or case law in Minnesota mandates the terms on which paid time off

must be offered, or that it be offered at all.”). Thus, any entitlement to paid time off is

“wholly contractual.” Id. (internal quotations and citation omitted). Even assuming her

actual and assigned FTE were different, Plaintiff has not pointed to any part of the

Agreement or to a MCHS-SE policy that requires MCHS-SE to pay STD benefits at her

actual FTE instead of her assigned FTE.


4
 For instance, Plaintiff could have identified dates in 2015 that she missed a work shift
due to her miscarriage.

                                              10
    CASE 0:18-cv-02952-JNE-KMM Document 50 Filed 07/01/20 Page 11 of 14




       The Court grants summary judgment in favor of MCHS-SE on this portion of the

claim because no reasonable jury could find that MCHS-SE breached a contractual

obligation to Plaintiff when paying Plaintiff at her assigned FTE instead of her actual FTE.

          3. Last Six Weeks of Maternity Leave

       Finally, Plaintiff claims MCHS-SE breached the Agreement when it did not pay her

for her last six weeks of maternity leave. MCHS-SE claims it had no contractual obligation

to provide paid vacation. The relevant portions of the Agreement are:

       Section 8. Compensation. As payment for all of Physician’s services
       pursuant to this Agreement, Employer shall pay Physician the compensation
       described in Exhibit A to this Agreement. Physician shall look solely to
       Employer for compensation for Physician’s services . . . .
       Section 9. Benefits. . . . Physician shall also be entitled to take time off for
       vacation, continuing education or other reasons as determined by Employer
       under its related policies and procedures. The employee benefit plans with
       respect to which physician employees are generally eligible are described in
       Exhibit B to this Agreement.
       ...
       Section 19. Entire Agreement; Amendment. This Agreement constitutes
       the entire agreement between the parties and supersedes all prior oral and
       written agreements relating to the same subject matter. This Agreement may
       be amended only in a writing signed by each of the parties; however, Exhibits
       A and B to this Agreement and the policies, plans and programs described
       therein may be changed by Employer from time to time, without constituting
       an amendment to this Agreement.

Placzek Dep., Ex. 6 (emphasis in original).

       Plaintiff asserts the Agreement is ambiguous because it does not specify whether

vacation is paid or unpaid and because the policies referred to in the Agreement entitle

Plaintiff to paid vacation. “A contract is ambiguous if, based upon its language alone, it is

reasonably susceptible of more than one interpretation.” Denelsbeck v. Wells Fargo & Co.,

666 N.W.2d 339, 346 (Minn. 2003) (internal quotations and citations omitted).


                                              11
    CASE 0:18-cv-02952-JNE-KMM Document 50 Filed 07/01/20 Page 12 of 14




Determining whether a contract is ambiguous is a question of law. Id. “If a contract

is unambiguous, the contract language must be given its plain and ordinary meaning, and

shall be enforced by courts even if the result is harsh.” Id. at 346–47 (internal quotations

and citation omitted).

       Plaintiff’s arguments are unavailing. Section 9 provides for vacation but there is no

mention of paid vacation in the Agreement. Similarly, exhibit A, referenced in Section 8,

provides a compensation scale with no mention of paid leave. Placzek Dep., Ex. 6. The

policies which Plaintiff points to—the Professional Absence Record policy, the Short/Long

Term Disability policy, the FMLA policy, and the Personal Leave of Absence policy—

have no mention of paid vacation for physicians. See Cody Decl., Ex. 7 at 1 (“If there are

enough available vacation days, time is paid. If Vacation balance is insufficient, time may

be converted to personal unpaid leave.”); Ex. 4 at 1 (“Six weeks of paid STD [not vacation

time] is available for the mother following the birth of a child”); Ex. 8 at 1 (“FMLA

provides the opportunity for up to twelve (12) work weeks of unpaid time for the situations

defined above [including parental leave].”); Ex. 9 at 1 (“A personal leave of absence is

always unpaid time off.”); see also Cody Decl., Ex. 6 at 3 (listing that physicians can take

20 days of vacation their first year and 24 days for years one through fourteen, with no

mention of paid vacation). 5


       5
         This is consistent with Gulden’s declaration explaining MCHS-SE’s policies
regarding vacation time for physicians:
       Under the old hourly pay model, vacation pay was built into the hourly rate
       paid to an ER physician. As a result, ER physicians did not get paid vacation
       for time they took off. Under the new salary model, MCHS-SE continued the
       practice of building vacation pay into the compensation paid to an ER

                                            12
    CASE 0:18-cv-02952-JNE-KMM Document 50 Filed 07/01/20 Page 13 of 14




       In sum, the Agreement does not present any ambiguity on its face—physicians at

MCHS-SE may take vacation but are not compensated separately for this time. Because no

reasonable jury could find that MCHS-SE was contractually required to provide Plaintiff

with paid vacation, the Court grants summary judgment in favor of MCHS-SE on this

portion of the claim.

   C. Declaratory Judgment and MPWA Claim Against MCHS–SE

       The Court also grants summary judgment in favor of MCHS-SE on Plaintiff’s

MPWA claim and request for declaratory judgment because both are derivative of her

breach of contract claim. The MPWA is “is a timing statute, mandating not what an

employer must pay a discharged employee, but when an employer must pay a discharged

employee.” Lee v. Fresenius Med. Care, Inc., 741 N.W.2d 117, 125 (Minn. 2007)

(emphasis in original). Plaintiff’s MPWA claim must be dismissed because no reasonable

jury could find that Plaintiff had a right to the employment benefits she seeks. Similarly,

the Court cannot issue the declaratory judgment Plaintiff requests because the Court has

granted summary judgment in favor of MCHS-SE on the breach of contract claim.

                                      CONCLUSION

       Based on the files, records, and proceedings herein, and for the reasons stated above,

IT IS ORDERED THAT Defendants’ Motion for Summary Judgment, ECF No. 25, is

GRANTED.


      physician. As a result, an ER physician does not receive paid vacation under
      the salary model currently in place. This applied to Dr. Placzek during her
      employment with MCHS-SE.
Gulden Decl. ¶ 11.

                                             13
    CASE 0:18-cv-02952-JNE-KMM Document 50 Filed 07/01/20 Page 14 of 14




Dated: July 1, 2020
                                              s/Joan N. Ericksen
                                              JOAN N. ERICKSEN
                                              United States District Judge




                                    14
